Exhibit 10.12




INITIAL SHAREHOLDER LOCK-UP AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is dated as of September 16, 2010 by and
between Compass Acquisition Corporation, an exempted company incorporated in the
Cayman Islands with limited liability (the “Company”), and the persons set forth
the signature page hereto (each a “Shareholder” and collectively, the
“Shareholders”).

 

WHEREAS, the Company entered into a Securities Purchase Agreement, dated as of
the date hereof (the “Securities Purchase Agreement”), by and among the Company
and the Purchasers (as defined therein), and certain other papers, agreements,
documents, instruments and certificates necessary to carry out the purposes
thereof (collectively, the “Transaction Documents”) with respect to the private
placement financing transaction with the Purchasers whereby the Company will
issue Units of ordinary shares, par value 0.000128 per share (the “Ordinary
Shares”) and related warrants to purchase Ordinary Shares (the “Financing
Transaction”).




WHEREAS, in order to induce the Company and the Purchasers to enter into the
Financing Transaction, each Shareholder has agreed not to sell any of the
Company’s Ordinary Shares or preference shares, par value 0.000128 per share
(the “Preference Shares”) that each Shareholder presently owns on the date
hereof or may acquire on or after the date hereof, except in accordance with the
terms and conditions set forth herein (collectively, the “Lock-Up Shares”).
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:

 

1.

Restriction on Transfer; Term. Each Shareholder hereby agrees with the Company
that such Shareholder will not (a) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any Ordinary Shares or any securities
convertible into or exercisable or exchangeable for Ordinary Shares, or (b)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Ordinary Shares,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Ordinary Shares or such other securities, in cash or
otherwise (each, a “Transfer”), any of the Lock-Up Shares and shall not Transfer
any Lock-Up Shares until the date that is nine (9) months from the date the
Company is listed on any of: the NYSE, any tier of the NASDAQ Stock Market, or
the NYSE Amex (the “Listing”) (the entire period referred to as the “Lock-Up
Period”) except (i)  during the first six months of the Lock-Up Period each
Shareholder may Transfer an amount up to five percent (5%) of such Shareholder’s
Ordinary Shares and (ii) during the during the last three months of the Lock-Up
Period each Shareholder may Transfer an amount up to twenty percent (20%) of
such Shareholder’s Ordinary Shares.   




2.

Ownership. During the Lock-Up Period, the Shareholders shall retain all rights
of ownership in the Lock-Up Shares, including, without limitation, voting rights
and the right to receive any dividends that may be declared in respect thereof,
except as otherwise provided in the Transaction Documents whereby any benefits,
rights, title or otherwise shall inure to the Purchasers.

 

3.

Company and Transfer Agent. The Company is hereby authorized and required to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized and required to decline to make any
transfer of the Ordinary Shares and Preference Shares if such transfer would
constitute a violation or breach of this Agreement and/or the Securities
Purchase Agreement.

 

4.

Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.





--------------------------------------------------------------------------------

If to the Company:




Compass Acquisition Corporation

c/o Beijing Tsingda Century Investment Consultant of Education Co., Ltd.  

Address: No. 0620, Yongleyingshiwenhuanan Rd., Yongledian Town,

Tongzhou District, Beijing, PR China

Tel: 86-10-62690290

Fax: 86-10-63331382




with copies (which shall not constitute notice) to:




Ellenoff Grossman & Schole LLP

150 East 42nd Street

11th Floor

New York, NY 10017

Attn: Adam Mimeles, Esq.




If to any Purchaser:  At the address of such Purchaser set forth on Exhibit A to
the Securities Purchase Agreement, as the case may be, with copies to
Purchaser’s counsel as set forth on such Exhibit A or as specified in writing by
such Purchaser.




Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.




5.

Amendment. This Agreement may not be modified, amended, altered or supplemented,
except by a written agreement executed by each of the parties hereto, CMHJ
Technology Fund II, L.P. and the Maxim Group, LLC.

 

6.

Entire Agreement. This Agreement contains the entire understanding and agreement
of the parties relating to the subject matter hereof and supersedes all prior
and/or contemporaneous understandings and agreements of any kind and nature
(whether written or oral) among the parties with respect to such subject matter.
 

 

7.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in that state, without regard to any of its principles of conflicts of
laws or other laws which would result in the application of the laws of another
jurisdiction. This Agreement shall be construed and interpreted without regard
to any presumption against the party causing this Agreement to be drafted.

 

8.

Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.

 

9.

Severability. The parties agree that if any provision of this Agreement be held
to be invalid, illegal or unenforceable in any jurisdiction, that holding shall
be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

 

10.

Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by any Shareholder hereto without the prior
written consent of the Company. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.





2




--------------------------------------------------------------------------------



11.

Headings. The section headings contained in this Agreement (including, without
limitation, section headings and headings in the exhibits and schedules) are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

 

12.

Counterparts. This Agreement may be executed in two or more counterparts, and by
the different parties hereto in separate counterparts, by facsimile or other
electronic transmission, each of which when executed shall be deemed to be an
original, and all of which, when taken together, shall constitute one and the
same document. This Agreement shall become effective when one or more
counterparts, taken together, shall have been executed and delivered by all of
the parties hereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3




--------------------------------------------------------------------------------




 

[COMPANY SIGNATURE PAGE TO LOCK-UP AGREEMENT]







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.




COMPASS ACQUISITION CORPORATION




By:   /s/ Zhang Hui          

         Name: Zhang Hui

         Title: CEO








4




--------------------------------------------------------------------------------

[SHAREHOLDER SIGNATURE PAGE TO LOCK UP AGREEMENT]







EASTBRIDGE INVESTMENT GROUP CORP.







/s/ Norman P. Klein       

Name: Norman P. Klein

Title: CFO/COO








5


